consent to disbarment by submitting the requisite affidavit. Jones's
                 affidavit meets the requirements of SCR 112(1). Therefore, the petition
                 for disbarment by consent is granted. Steven Jones is hereby irrevocably
                 disbarred. SCR 102(1); SCR 112. The parties shall comply with the
                 applicable provisions of SCR 115 and SCR 121.1 regarding notice and
                 publication.
                                It is so ORDERED.



                                                              , C.J.



                                                                    ceset\         , J.
                 Pickering                               Hardesty



                 Parraguirre                             Douglas/


                                             J.                                    ,   J
                                                         Saitta


                 cc: Jeffrey Albregts, Chair, Southern Nevada Disciplinary Board
                       David A. Clark, Bar Counsel
                       Kimberly K. Farmer, Executive Director, State Bar of Nevada
                       Turco & Draskovich
                       Perry Thompson, Admissions Office, United States Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 19474    e